        Case 1:18-cv-01339-CRC Document 99 Filed 10/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
JAMES PRICE,                           )
                                       )
                    Plaintiff,         )
                                       )
      v.                               )    Civil Action No. 18-1339 (CRC)
                                       )
UNITED STATES DEPARTMENT               )
OF JUSTICE, et al.,                    )
                                       )
                    Defendants.        )
____________________________________)

                               CERTIFICATE OF SERVICE

      THIS IS TO CERTIFY that service of the foregoing Defendants' Renewed Motion for

Summary Judgment has been made by U.S. Mail on October 21, 2019, to:

      James Price
      Reg. # 98922-004
      Miami
      Federal Correctional Institution
      P.O. Box 779800
      Miami, FL 33177

                                         By: /s/ Kathleene Molen
                                         KATHLEENE MOLEN
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, District of Columbia 20530




                                            21
